Citation Nr: 1518549	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  12-32 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for entitlement to Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits. 





ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel





INTRODUCTION

The Veteran had active military service from November 1962 to July 1966.  The Veteran died in October 2009.  The appellant seeks recognition as his surviving spouse for the purpose of obtaining VA benefits.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) from a July 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which held that the appellant could not be recognized as the Veteran's surviving spouse for purposes of entitlement to DIC, death pension and Accrued benefits.  She perfected a timely appeal to that decision.  

In her substantive appeal (VA Form 9), received in November 2012, the appellant requested a Central Office Board hearing before a Veterans Law Judge.  However, in subsequent correspondence, received in July 2013, the appellant canceled her hearing request.  As she has not submitted any additional requests for another hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  The Veteran died in October 2009.  

2.  The Veteran's death certificate identifies him as divorced.  

3.  Common-law marriage is recognized as valid in the state of Colorado.  

4.  At the time of his death, the Veteran was not legally married to the appellant and the preponderance of the evidence is against a finding that a common law marriage existed between the Veteran and the appellant.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes have not been met.  38 U.S.C.A. §§ 101, 103, 1101, 1304, 1541 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.1(j), 3.5, 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist.

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  However, these duties need not be considered when the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, even accepting the facts as stated by the appellant, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the recognition as a surviving spouse for purposes of VA death benefits.  Therefore, VA's duties to notify and assist are inapplicable and need not be considered with regard to the issue on appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).  

Regardless, the appellant was provided notice in October 2010 of what information could help to substantiate her claim to be recognized as the Veteran's surviving spouse and she did in fact submit statements of friends and family to support her contentions.  

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


II.  Factual background.

The record indicates that the Veteran filed a claim for "an increase in service-connected compensation" (VA Form 21-4138), dated in September 2009, received in November 2009.  Submitted in support of the claim were VA progress notes dated from September 2006 through October 2009.  These records show that the Veteran received ongoing treatment for chronic obstructive pulmonary disease (COPD) and later stage IV lung cancer.  During a new patient examination in September 2006, the Veteran was described as having been married three times, with his last divorce 20 years ago; it was noted that he had a "girlfriend."  A primary care note, dated in July 2008, indicates that the Veteran was found to have a pulmonary lesion; it was also noted "he says his girlfriend can now drive him down there."  A pulmonary consultation note dated in October 2008 also reported that the Veteran was single, and he had a girlfriend.  The Veteran was seen in hematology/oncology clinic in December 2008; at that time, it was reported that he lived alone in Mancos, Colorado and he kept horses.  On October 30, 2009, the VA received a call from the Veteran's family indicating that he had passed away at home before being admitted to hospice services.  

The record reflects that the Veteran died in October 2009.  The death certificate indicated that he was divorced.  

Received November 2009 was a Supporting Statement Regarding Marriage (VA Form 21-4171), wherein the appellant delineated the periods of cohabitation with the Veteran, attesting that she and the Veteran had continuously lived together as husband and wife from September 2004 until his death (October 2009).  She indicated that she used her maiden name during the time they cohabitated.  The appellant indicated that she and the Veteran lived in separate towns for 4 months during the above period, but the Veteran drove over to eat and sleep at her house each night.  

Of record an Application for Dependency and Indemnity Compensation or Death Pension by Widow or Child (VA Form 21-534), received in October 2010, wherein the appellant indicated that she the Veteran's "common law wife;" later in the application, she described herself as the surviving spouse.  She reported that she had married the Veteran in May 2004 and was married to him until his death in 2009.  The appellant stated that she met and fell in love with the Veteran on May 20, 2004.  She stated that she was beside him day in and day out until the night he died in her arms.  The appellant stated that she is entitled to any benefits due to her as a common law wife.  

Submitted in support of the appellant's claim were several lay statements, dated in November 2009, from individuals attesting to the fact that the appellant and the Veteran lived together and were happy together.  In one statement from A. H-L, she reported that the Veteran always told people that "D was his woman."  In another statement, also dated in November 2009, J. P. stated that he knew the Veteran and the appellant as a couple since early 2008 and spent time with them at family functions.  J. P. also noted that the appellant the Veteran always lived together as a couple and appellant worked to care for the Veteran when he became sick.  

Also submitted in support of the appellant's claim was State of Colorado, Certificate of Title for Motor Vehicle, issued in November 2009, which shows that the appellant and the Veteran bought a car together in September 2006 that was registered in both names in May 2007.  

A certificate of death, dated October 30, 2009, indicates that the Veteran died at his residence; the informant was his son.  The certificate reported marital status as "divorced."  

CAPRI records dated from September 2006 to October 2009 show that the Veteran received clinical attention and treatment for lung cancer, diagnosed in 2008.  These records continuously described the Veteran as being divorced with a girlfriend.  

In an Administrative Decision, dated in March 2015, the RO determined that the evidence of record does not establish that the Veteran and the appellant held themselves out as husband and wife, nor does the evidence establish that they had the reputation in the community as being married.  Consequently, it was determined that the appellant could not be established as the Veteran's surviving spouse for VA purposes.  


III.  Legal Analysis.

The appellant contends that she and the veteran had a common law marriage in the state of Colorado when the Veteran died in October 2009.  The appellant seeks VA death benefits based on the Veteran's death.  She asserts that she and the Veteran had a common law marriage in October 2009; and, as such, she should be recognized as his surviving spouse for purposes of receiving VA benefits.  

Generally, when the veteran dies from a service-connected disability, VA will pay DIC to the surviving spouse.  38 U.S.C.A. § 1310.  The term 'surviving spouse' means a person of the opposite sex who is a widow or widower provided the marriage meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50.  'Marriage' means a marriage valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the rights to benefits accrued.  38 U.S.C.A. § 103; 38 C.F.R. § 3.1(j).  

The appellant contends that she entered into a common law marriage with the Veteran in Colorado.  She stated that they lived together since May 2004 and that they held themselves out as man and wife.  

In jurisdictions where marriages other than by ceremony are recognized, the marriage may be established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship. 38 C.F.R. § 3.205(a) (6).  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife and whether they were generally accepted as such in the communities in which they lived.  Id.  

Common law marriage in Colorado is established by the mutual consent or agreement of the parties to be husband and wife, followed by a mutual and open assumption of a marital relationship.  People v. Lucero, 747 P.2d 660, 663 (Colo. 1987).  Consent or agreement must be manifested by conduct that gives evidence of the mutual understanding of the parties.  Id.  The existence of common law marriage has come to depend to a very great extent upon the duration and character of the relationship between the parties.  Id. at 664.  The two factors that most clearly show an intention to be married are cohabitation and a general understanding or reputation among persons in the community which the couple lives that the parties hold themselves out as husband and wife.  Specific behavior that may be considered includes maintenance of joint banking and credit accounts; purchase and joint ownership of property; the use of the man's surname by the woman; the use of the man's surname by children born to the parties; and the filing of joint tax returns.  Id.  at 665.  

The Board acknowledges the appellant's statements and the statements from numerous individuals which alleged that although the Veteran and the appellant were not formally married, they had a common law marriage since May 2004.  The Board also acknowledges that these statements allege that the Veteran and the appellant held themselves out to the community as a couple.  However, these statements are contradicted by the Veteran's statements found in the VA treatment records.  During his course of treatment, the Veteran continuously referred to the appellant as his "girlfriend" and never his wife.  

While it appears that the Veteran and the appellant had a strong relationship, the Board finds that the appellant's statements in support of her claim, the other evidence submitted in support of her claim all fail to show that the Veteran and the appellant entered into a marriage contract for VA purposes.  None of the evidence gives any detail concerning the mutual establishment of a marriage contract.  Again, the Veteran in his own words consistently referred to the appellant as his fiancé.  Additionally, while the appellant and the Veteran may have lived together for periods of time, and purchased a car together, there is no evidence that they cohabitated as husband and wife, as there is no evidence of such co-habitation, including joint banking and credit account.  The appellant never used the Veteran's surname, and they never filed joint tax returns.  

Assuming for the sake of argument only, the veracity of the appellant's statements that she considered herself to be in a common law marriage with the Veteran prior his death in October 2009, the question before the Board is whether or not the Veteran considered himself to be in a common law marriage with the appellant during that time period.  In order to have a marriage contract between the appellant and the Veteran there must be evidence of mutual consent and agreement between the parties to enter into such a contract.  Such an agreement has not been demonstrated on the part of the Veteran at any time prior to October 2009.  

Thus, the Board finds that the Veteran's statements in the record referring to the appellant as his girlfriend, his statement to friends referring to the appellant as his "woman, and the Veteran's certificate of death, reporting his marital status as divorced, to be more probative than the appellant's and other's statements and the other evidence the appellant submitted concerning the existence of a common law marriage.  

The preponderance of the evidence shows that, from the time the Veteran and the appellant met until the Veteran's death in October 2009, there is no objective evidence that the Veteran considered the appellant to be his common law wife, (i.e. that there was mutual agreement or consent to be husband and wife, followed by a mutual and open assumption of a marital relationship).  As such, the Veteran and the appellant cannot be found to be married under common law or otherwise.  Accordingly the appellant cannot be considered to have been the surviving spouse of the Veteran and eligible for VA death benefits on that basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  While sympathetic to the appellant's current financial status and circumstances, the Board finds that the preponderance of the evidence is against a finding that the appellant was the Veteran's surviving spouse for VA purposes.  Therefore, the question of entitlement to DIC benefits, death pension, and accrued benefits is rendered moot, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b) (West 2002), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition as the surviving spouse of the Veteran, for purposes of entitlement to VA death benefits, to include DIC based on service connection of the cause of the Veteran's death, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


